Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: [0016] ends in a comma, and should be changed to a period. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, 11, 12, 14-17, & 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Petra et al. (DE 10350369).
For Claim 1, Petra discloses an apparatus (the device of Petra as illustrated in Figs. 1 & 3), comprising: a vase insert (the insert is shown in Fig. 1) for insertion into a vase (as shown in 
For Claim 2, Petra discloses the apparatus of claim 1, and Petra further discloses wherein the vase insert has a wire-frame body (as illustrated in Figure 1, the wire mesh basket 2).
For Claim 3, Petra discloses the apparatus of claim 2, and Petra further discloses wherein the wire frame body includes an upper circumferential portion (the upper end of wire mesh basket 2, clearly illustrated in Fig. 1) and a lower circumferential portion (the bottom ring of element 2, clearly illustrated in Fig. 1) connected by the receptacles (at least elements 3 run between the upper edge and lower edge of the mesh basket 2).
For Claim 5, Petra discloses the apparatus of claim 3, and Petra further discloses wherein the wire-frame body and the receptacles are formed of a metal (“as material for the plant basket metal, plastic or a combination of these Materials chosen and still made sure that the metal rustproof or rustproof or Plastic or coated,” see translation provided).
For Claim 6, Petra discloses the apparatus of claim 3, and Petra further discloses wherein the wire-frame body and the receptacles are formed of a plastic (“as material for the plant basket metal, plastic or a combination of these Materials chosen and still made sure that the metal rustproof or rustproof or Plastic or coated,” see translation provided).	

For Claim 9, Petra discloses the vase assembly of claim 8, and Petra further discloses wherein the vase body has a circular cross section (Fig. 1) and the receptacles include two receptacles formed on opposing regions of the circular cross section (the pairs of 4 are formed across the body from one another, Fig. 1).
For Claim 11, Petra discloses the vase assembly of claim 8, and Petra further discloses wherein the vase body is formed of glass, plastic (“as material for the plant basket metal, plastic or a combination of these Materials chosen and still made sure that the metal rustproof or rustproof or Plastic or coated,” see translation provided, disclosing plastic material) or ceramic.
For Claim 12, Petra discloses the vase assembly of claim 8, and Petra further discloses wherein the receptacles are integrally formed with the vase body (Fig. 1).
For Claim 14, Petra discloses a method, in the natural use of the device of Figs. 1 & 3 of Petra), comprising: positioning a vase insert (2) within a vase body (placing 2 into 7, Fig. 3), the vase insert having longitudinal receptacles (4, Fig. 1); connecting a decorative frame to the vase insert (providing the trellis into elements 4, as illustrated in Figure 3), the decorative frame having a decorative shape portion and prongs coupled to the decorative shape portion, wherein the connecting includes insertion of the prongs into the receptacles of the vase insert.

For Claim 16, Petra discloses the method of claim 14, and Petra further discloses wherein the vase insert has a wire-frame body (wire basket 2).
For Claim 17, Petra discloses the method of claim 16, and Petra further discloses wherein the wire frame body includes an upper circumferential portion (the upper end of wire mesh basket 2, clearly illustrated in Fig. 1) and a lower circumferential portion (the bottom ring of element 2, clearly illustrated in Fig. 1) connected by the receptacles (at least elements 3 run between the upper edge and lower edge of the mesh basket 2).
For Claim 19, Petra discloses the method of claim 17, and Petra further discloses wherein the wire-frame body and the receptacles are formed of a metal or a plastic (“as material for the plant basket metal, plastic or a combination of these Materials chosen and still made sure that the metal rustproof or rustproof or Plastic or coated,” see translation provided).

Claims 1, 8, 9, & 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Hills (US 1031713).
For Claim 1, Hills discloses an apparatus (as illustrated in Figure 1, for example), comprising: 
a vase insert for insertion into a vase (wherein the device of Hills is capable of insertion into an (unclaimed) vase), the vase insert having receptacles (at least eyelets 28, excluding the 
a decorative frame (locking bolts 4), the decorative frame having a decorative shape portion (the loops at the top of 4) and prongs coupled to the decorative shape portion (the straight rods at the bottom of 4), the prongs for insertion into the receptacles of the vase insert (as illustrated in Fig. 1, for instance).
For Claim 8, Hills discloses a vase assembly (Fig. 1), comprising: a vase body (the pot elements 2 & 10, as illustrated in Figs. 1-5) having longitudinal receptacles (at least the top & bottommost eyelets 28) formed along at least one wall (Figs. 1, 2, & 4); and a decorative frame (each element 4), the decorative frame having a decorative shape portion (the loops at the top of elements 4) and prongs (the straight portions of elements 4) coupled to the decorative shape portion (Fig. 1), the prongs for insertion into the receptacles of the vase body (Fig. 1).
For Claim 9, Hills discloses the vase assembly of claim 8, and Hills further discloses wherein the vase body has a circular cross section (elements 2 form a circular cross section, Fig. 1) and the receptacles include two receptacles formed on opposing regions of the circular cross section (the aforementioned receptacles formed on either side, Fig. 1).
For Claim 12, Hills discloses the vase assembly of claim 8, and Hills further discloses wherein the receptacles are integrally formed with the vase body (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petra in view of KR 20110010453, hereinafter referred to as “ ‘453.”
For Claims 4 & 18, Petra discloses the apparatus and its method of claims 3 & 17, and Petra further discloses wherein the receptacles are formed of a wire (helical springs 4, Fig. 1) for receiving the prongs of the decorative frame therein (Figs. 1 & 3).
Petra is silent to the receptacles being hollow.
‘453, like prior art above, teaches a plant supporting structure (title, disclosure) further comprising hollow tube receptacles (41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the wire receptacles of Petra as being hollow tube receptacles as taught by ‘453, in order to provide more horizontal support to the trellis, leading to better support of a climbing plant.

Claims 7, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petra in view of Kritzner et al. (DE20219329), hereinafter referred to as “Kritzner.”
For Claims 7, 13, & 20, Petra discloses the apparatus of claims 1 & 8 and the method of claim 14. 

Kritzner discloses a support device for plants (title, disclosure), further comprising wires shaped in the form of hearts (12, Fig. 1).
Therefore, it would have been an obvious matter of design choice to make the different portions of the trellis support as taught by Petra of whatever form or shape was desired or expedient, including heart-shaped as taught by Kritzner, in order to appeal to the user’s aesthetic. A change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 7 & 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Hills or, in the alternative, under 35 U.S.C. 103 as obvious over Hills in view of Kritzner et al. (DE20219329), hereinafter referred to as “Kritzner.”
For Claim 7, Hills discloses the apparatus of claim 1, and Hills further discloses wherein the decorative shape portion of the decorative frame is in the shape of at least one of a heart, a Christmas tree, a pumpkin, or text (wherein the loop at the top of element 4 is an “o” - representing text).
However, if Applicant disagrees, then Kritzner discloses a support device for plants (title, disclosure), further comprising wires shaped in the form of hearts (12, Fig. 1).
Therefore, it would have been an obvious matter of design choice to make the different portions of the loop at the top of rod element 4 of Hills of whatever form or shape was desired or expedient, including heart-shaped as taught by Kritzner, in order to appeal to the user’s aesthetic. 
For Claim 13, Hills discloses the vase assembly of claim 8, and Hills further discloses wherein the decorative shape portion of the decorative frame is in the shape of at least one of a heart, a Christmas tree, a pumpkin, or text (wherein the loop at the top of element 4 is an “o” - representing text).
However, if Applicant disagrees, then Kritzner discloses a support device for plants (title, disclosure), further comprising wires shaped in the form of hearts (12, Fig. 1).
Therefore, it would have been an obvious matter of design choice to make the different portions of the loop at the top of rod element 4 of Hills of whatever form or shape was desired or expedient, including heart-shaped as taught by Kritzner, in order to appeal to the user’s aesthetic. A change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Petra OR Hills in view of KR20110010453, hereinafter referred to as “‘453.”
For Claim 10, either Petra or Hills discloses the vase assembly of claim 8.
Either Petra or Hills is silent to wherein the vase body has a polygon cross-section and the receptacles include two receptacles formed on opposing walls of the polygon cross-section.
‘453, like prior art above, teaches a plant container (title, disclosure) further comprising wherein a vase body has a polygon cross-section with two receptacles formed on opposing walls of the polygon cross-section (Fig. 5).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hills in view of KR20110010453, hereinafter referred to as “‘453.”

For Claim 11,  Hills discloses the vase assembly of claim 8.
Hills is silent to wherein the vase body is formed of glass, plastic or ceramic.
‘453, like prior art above, teaches a plant container (title, disclosure) further comprising a vase body formed ceramic (the description states: “the landscape water growing container 1 may be made of synthetic resin, metal, and / or ceramic material.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the material of the container of Hills to ceramic as taught by ‘453, in order to appeal to a user’s aesthetic or to weight the device against outside environmental factors, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to the disclosures of US 1942975 A, US 20140196365 A1, & US 1575232 A as similar to the instant invention.
US 8857103 B1, US 1566794 A, US 2929171 A, US 2774186 A, US 3356326 A, US 0959789 A, US 0425745 A, & US 1730285 A are cited due to similar retaining support structure.
US 2635178 A is cited for an elongated support structure.
US 5735075 A, US 20020014428 A1, & US 20050173603 A1 are cited for similarity to the disclosed state of the art.
 US 4509289 A shows the two-tiered structure of the instant disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643